UNITED STATES DISTRICT COURT 1
SOUTHERN DISTRICT OF NEW YORK |, My

 

 

Santiago Hernandez, et al.,

 

bo NOV 2-0-2019

tao a reward

Plaintiffs,
19-cv-7976 (AJN)

—_V—
ORDER

San Marino at Soho Incorporated, et al.,

Defendants.

 

 

ALISON J. NATHAN, District Judge:

On September 13, 2019, Plaintiffs filed proof of service showing that service was
effectuated on both Defendants. See Dkt. Nos. 5-6. As of the date of this Order, Defendants have
not responded to the Complaint, nor have they appeared in this matter.

Accordingly, Defendants must answer, move, or otherwise respond to the Complaint by
December 17, 2019. If Defendants fails to do so, Plaintiffs may then seek a certificate of default
and move for default judgment by January 6, 2020 pursuant to Rule 3.L of the Court’s Individual
Practices in Civil Cases.

Plaintiffs are ordered to serve this Order on Defendants within five (5) business days of

its issuance and file proof of service on the docket.

Dated: Novemberd&, 2019
New York, New York
NANT
(KU

ANSON J. NATHAN
United States District Judge

 
